CHASEZ, Judge.
This case arose out of a criminal proceeding, specifically a traffic violation, and presents for consideration certain questions regarding the powers of Justices of the Peace, as committing magistrates, and the holding of preliminary hearings under the provisions of the Code of Criminal Procedure.
In our opinion this appeal asks that we regulate a criminal proceeding by granting a writ of prohibition against a Justice of the Peace of the Parish of Jefferson, enjoining him from proceeding with a preliminary hearing involving a traffic violation with reference to which a bill of information had been filed by the District Attorney of the Parish of Jefferson.
We have been cited to no authority permitting this Court to do so, and in view of LSA-Constitution Article 7, Section 29, which excludes criminal prosecutions from the jurisdiction of the Courts of Appeal (excepting only a limited area of appeals from criminal proceedings against juveniles in juvenile courts), it is our opinion that this appeal should be transferred to the Supreme Court.
For the reasons assigned the appeal lodged herein is transferred to the Supreme Court provided the appellant files the transcript herein in said court within thirty days from the finality of this decree. All costs of this court are to be paid by the appellant.
Appeal transferred to Supreme Court of Louisiana.